                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODNEY RIDER,                                :       1:18-cv-802
                      Plaintiff,             :
                                             :       Hon. John E. Jones III
       v.                                    :
                                             :       Hon. William I. Arbuckle III
ALBARO CASTRO, et al.,                       :
            Defendants.                      :

                                           ORDER

                                     February 24, 2020

       AND NOW, upon consideration of the Report and Recommendation of

United States Magistrate Judge William I. Arbuckle (Doc. 28), recommending that

we grant in part and deny in part the Defendants’ Motion for Summary Judgment,

with Plaintiff’s failure to protect claim against Defendant Castro as well as

Plaintiff’s failure to provide adequate medical care claims against Defendants

Castro and Knecht surviving summary judgment, and noting that Defendants filed

objections (Docs. 36 and 37) to the report1 to which the Plaintiff has responded

(Doc. 38), and the Court finding Judge Arbuckle’s analysis to be thorough, well-

1
 Where objections to a magistrate judge’s report and recommendation are filed, the court must
perform a de novo review of the contested portions of the report. Supinksi v. United Parcel Serv.,
Civ. A. No. 06-0793, 2009 WL 113796, at *3 (M.D. Pa. Jan. 16, 2009) (citing Sample v. Diecks,
885 F.2d 1099, 1106 n. 3 (3d Cir. 1989); 28 U.S.C. § 636(b)(1)(c)). “In this regard, Local Rule
of Court 72.3 requires ‘written objections which . . . specifically identify the portions of the
proposed findings, recommendations or report to which objection is made and the basis for those
objections.’” Id. (citing Shields v. Astrue, Civ. A. No. 07-417, 2008 WL 4186951, at *6 (M.D.
Pa. Sept. 8, 2008).


                                                 1
reasoned, and fully supported by the record, and the Court further finding

Defendants’ objections to be without merit2 IT IS HEREBY ORDERED THAT:

       1. The Report and Recommendation of Magistrate Judge Arbuckle (Doc.

           35) is ADOPTED in its entirety.

       2. The Defendants’ Motion for Summary Judgment (Doc. 28) is

           GRANTED IN PART and DENIED IN PART as follows:

               a. Summary judgment is DENIED with respect to Plaintiff’s failure

                  to protect claim against Defendant Castro and Plaintiff’s failure to

                  provide adequate medical care claims against Defendants Castro

                  and Knecht.

              b. Summary judgment is GRANTED in all other respects.

               c. The Clerk shall TERMINATE all Defendants with the exception

                  of Defendants Castro and Knecht.

       3. This matter is REMANDED to Magistrate Judge Arbuckle for the

           purposes of determining whether the parties are willing to submit to the

           jurisdiction of the Magistrate Judge for trial or whether the parties are




2
  Defendants’ submission contains no arguments that cause us to depart from the Magistrate
Judge’s appropriate reasoning and correct conclusions. Our review of the record in this matter
confirms the Magistrate Judge’s correct conclusion that genuine issues of material fact exist such
that granting summary judgment on Plaintiff’s failure to protect and failure to provide adequate
medical care claims would be inappropriate.


                                                2
interested in mediation with the Magistrate Judge. Judge Arbuckle shall

report his findings to the undersigned.




                             s/ John E. Jones III
                             John E. Jones III
                             United States District Judge




                                3
